PER CURIAM.
Joseph Ovadia, M.D., appeals an order dismissing his complaints against Larkin General Hospital, Coral Reef Hospital, and Walter Jones, M.D., for failure to post a bond pursuant to sections 395.0115(8)(b), and 766.101(6)(b), Florida Statutes (1989). We reverse. We agree with our sister courts in Community Hosp. of the Palm Beaches, Inc. v. Guerrero, 579 So.2d 304 (Fla. 4th DCA), appeal docketed, No. 78,-017 (Fla. June 3, 1991), and Psychiatric Assoc. v. Siegel, 567 So.2d 52 (Fla. 1st DCA), appeal docketed, No. 76,844 (Fla. Oct. 25, 1990), and hold that sections 395.-0115(8)(b), and 766.101(6)(b), requiring the posting of a bond or other security sufficient to pay costs and attorney’s fees, infringe on the right of access to the courts and violate article 1, section 21 of the Florida Constitution. We therefore reverse the order of dismissal and remand for further proceedings.
Reversed and remanded.